Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 1 of 34




              EXHIBIT 7
CAND-ECF                                                                                 Page 1 of 6
             Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 2 of 34


                                                                     ADRMOP,CONSOL,RELATE

                                U.S. District Court
                    California Northern District (San Francisco)
                 CIVIL DOCKET FOR CASE #: 3:19-cv-02466-WHO


Zampa v. Juul Labs, Inc.                                   Date Filed: 05/07/2019
Assigned to: Judge William H. Orrick                       Jury Demand: Plaintiff
Lead case: 3:18-cv-02499-WHO                               Nature of Suit: 365 Personal Inj. Prod.
Member case: (View Member Case)                            Liability
Case in other court: Florida Southern, 1:18-cv-25005       Jurisdiction: Diversity
Cause: 28:1441 Petition for Removal- Personal Injury
Plaintiff
Sabrina Zampa                                represented by John A. Yanchunis
individually, and as guardian of her                        Morgan and Morgan, P.A.
minor children J.M., a minor, and J.M.,                     201 N. Franklin Street, 7th Floor
a minor, on behalf of themselves and                        Tampa, FL 33602
those similarly situated                                    (813) 223-5505
                                                            Fax: (813) 222-4736
                                                            Email: jyanchunis@forthepeople.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Juul Labs, Inc.                              represented by Austin Van Schwing
a Delaware corporation                                      Gibson, Dunn & Crutcher LLP
formerly known as                                           555 Mission Street
PAX Labs, Inc.                                              Suite 3000
formerly known as                                           San Francisco, CA 94105-2933
Ploom Products, Inc.                                        415-393-8210
                                                            Fax: 415-374-8458
                                                            Email: aschwing@gibsondunn.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                           George S. LeMieux
                                                           Gunster Yoakley & Stewart
                                                           450 E Las Olas Blvd., Suite 1400
                                                           Fort Lauderdale, FL 33301
                                                           954-468-1339
                                                           Fax: 954-523-1722
                                                           Email: glemieux@gunster.com
                                                           LEAD ATTORNEY




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?395549829612354-L_1_0-1                    7/29/2019
CAND-ECF                                                                                      Page 2 of 6
              Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 3 of 34


                                                               ATTORNEY TO BE NOTICED

                                                               Jonathan H Kaskel
                                                               Gunster
                                                               600 Brickell Avenue
                                                               Suite 3500
                                                               Miami, FL 33131
                                                               305-376-6023
                                                               Fax: 305-376-6010
                                                               Email: jkaskel@gunster.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Austin V. Schwing
                                                               Gibson Dunn & Crutcher LLP
                                                               555 Mission Street
                                                               Suite 3000
                                                               San Francisco, CA 94105-0921
                                                               415-393-8200
                                                               Email: aschwing@gibsondunn.com
                                                               ATTORNEY TO BE NOTICED


 Date Filed      #   Docket Text
 11/30/2018      1 NOTICE OF REMOVAL (STATE COURT COMPLAINT - Complaint and
                   Demand for Jury Trial) Filing fee $ 400.00 receipt number 113C-11201883,
                   filed by Juul Labs, Inc.. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit
                   Attachment "A" to Civil Cover Sheet, # 3 Affidavit Declaration of Austin V.
                   Schwing, # 4 Exhibit A - Zampa Complaint, # 5 Exhibit B - Civil Cover Sheet, #
                   6 Exhibit C - Summons, # 7 Exhibit D - Stipulation)(LeMieux, George)
                   (Entered: 11/30/2018)
 11/30/2018      2 Clerks Notice of Judge Assignment to Judge Kathleen M. Williams.

                     Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S.
                     Magistrate Judge Edwin G. Torres is available to handle any or all proceedings
                     in this case. If agreed, parties should complete and file the Consent form found
                     on our website. It is not necessary to file a document indicating lack of consent.
                     (mc) (Entered: 11/30/2018)
 11/30/2018      3 Corporate Disclosure Statement by Juul Labs, Inc. (LeMieux, George) (Entered:
                   11/30/2018)
 11/30/2018      4 Notice of Pending, Refiled, Related or Similar Actions by Juul Labs, Inc.
                   (LeMieux, George) (Entered: 11/30/2018)
 11/30/2018      5 NOTICE by Juul Labs, Inc. of State Court Notice of Removal (LeMieux,
                   George) (Entered: 11/30/2018)
 12/03/2018      6 Clerks Notice to Filer re 3 Certificate of Interested Parties/Corporate Disclosure
                   Statement. Parties Not Added; ERROR - The Filer failed to add all applicable



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?395549829612354-L_1_0-1                        7/29/2019
CAND-ECF                                                                                       Page 3 of 6
              Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 4 of 34


                    parties. Filer is instructed to file a Notice of Entry of Parties and add the
                    additional parties. (pes) (Entered: 12/03/2018)
 12/05/2018      7 MOTION to Appear Pro Hac Vice, Consent to Designation, and Request to
                   Electronically Receive Notices of Electronic Filing for Austin V. Schwing.
                   Filing Fee $ 75.00 Receipt # 113C-11214483 by Juul Labs, Inc.. Responses due
                   by 12/19/2018 (Attachments: # 1 Certification, # 2 Text of Proposed Order)
                   (LeMieux, George) (Entered: 12/05/2018)
 12/05/2018      8 Unopposed MOTION to Postpone Defendant Juul Labs, Inc.'s Obligation to
                   Respond to Complaint by Juul Labs, Inc.. (Attachments: # 1 Affidavit
                   Declaration of George S. LeMieux, # 2 Text of Proposed Order)(LeMieux,
                   George) (Entered: 12/05/2018)
 12/06/2018      9 NOTICE by Juul Labs, Inc. re 6 Clerks Notice of Docket Correction and
                   Instruction to Filer - Attorney, 3 Certificate of Interested Parties/Corporate
                   Disclosure Statement of Clarification with Regard to Defendant's Rule 7.1
                   Corporate Disclosure (LeMieux, George) (Entered: 12/06/2018)
 12/07/2018     10 PAPERLESS ORDER granting 7 Motion to Appear Pro Hac Vice, Consent to
                   Designation, and Request to Electronically Receive Notices of Electronic Filing
                   for Attorney(s) Austin V. Schwing. Austin V. Schwing may appear and
                   participate in this action on behalf of JUUL Labs, Inc. The Clerk shall provide
                   electronic notification of all electronic filings to Austin V. Schwing at
                   ASchwing@gibsondunn.com. Signed by Judge Kathleen M. Williams on
                   12/7/2018. (eft) (Entered: 12/07/2018)
 12/11/2018     11 ORDER ON MOTION FOR EXTENSION OF TIME re 8 Motion forextension
                   of time to respond to Plaintiff's Complaint. Transfer motion due by 12/19/2018.
                   (Please see DE 12 for ORDER OF REFERRAL. NOTICE OF COURT
                   PRACTICE IN REMOVAL CASES). Signed by Judge Kathleen M. Williams
                   on 12/11/2018. See attached document for full details. (jao) Modified to link DE
                   12 12/12/2018 (jao). (Entered: 12/12/2018)
 12/11/2018     12 ORDER OF REFERRAL, NOTICE OF COURT PRACTICE IN REMOVAL
                   CASES; (Removal Status Report due by 12/18/2018.) (Please see DE 11 for
                   ORDER ON MOTION FOR EXTENSION OF TIME). Signed by Judge
                   Kathleen M. Williams on 12/11/2018. See attached document for full details.
                   (jao) (Entered: 12/12/2018)
 12/17/2018     13 STATUS REPORT by Juul Labs, Inc. (LeMieux, George) (Entered: 12/17/2018)
 12/17/2018     14 NOTICE by Juul Labs, Inc. re 12 Order Referring Case to Magistrate Judge,,
                   Notice of Court Practice,, Set/Reset Deadlines, of Records and Proceedings in
                   State Court (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit
                   4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7) (LeMieux, George) (Entered:
                   12/17/2018)
 12/19/2018     15 Defendant's MOTION to Transfer or Stay re 12 Order Referring Case to
                   Magistrate Judge,, Notice of Court Practice,, Set/Reset Deadlines, by Juul Labs,
                   Inc.. (Attachments: # 1 Affidavit Declaration of Austin V. Schwing, # 2
                   Affidavit Declaration of Danna McKay)(LeMieux, George) (Entered:
                   12/19/2018)



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?395549829612354-L_1_0-1                             7/29/2019
CAND-ECF                                                                                    Page 4 of 6
              Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 5 of 34


 12/28/2018     16 Plaintiff's MOTION to Remand to State Court and Incorporated Memorandum
                   of Law by Sabrina Zampa. (Yanchunis, John) (Entered: 12/28/2018)
 01/02/2019     17 RESPONSE in Opposition re 15 Defendant's MOTION to Transfer or Stay re 12
                   Order Referring Case to Magistrate Judge,, Notice of Court Practice,, Set/Reset
                   Deadlines, filed by Sabrina Zampa. Replies due by 1/9/2019. (Yanchunis, John)
                   (Entered: 01/02/2019)
 01/09/2019     18 NOTICE of Attorney Appearance by Jonathan H Kaskel on behalf of Juul Labs,
                   Inc.. Attorney Jonathan H Kaskel added to party Juul Labs, Inc.(pty:dft).
                   (Kaskel, Jonathan) (Entered: 01/09/2019)
 01/09/2019     19 REPLY to Response to Motion re 15 Defendant's MOTION to Transfer or Stay
                   re 12 Order Referring Case to Magistrate Judge,, Notice of Court Practice,,
                   Set/Reset Deadlines, filed by Juul Labs, Inc.. (LeMieux, George) (Entered:
                   01/09/2019)
 01/11/2019     20 RESPONSE in Opposition re 16 Plaintiff's MOTION to Remand to State Court
                   and Incorporated Memorandum of Law filed by Juul Labs, Inc.. Replies due by
                   1/18/2019. (Attachments: # 1 Affidavit A: Declaration of Austin V. Schwing, #
                   2 Exhibit B: Declaration of Danna Mckay)(LeMieux, George) (Entered:
                   01/11/2019)
 01/11/2019     21 MOTION Request for Judicial Notice re 20 Response in Opposition to Motion,
                   by Juul Labs, Inc.. (LeMieux, George) (Entered: 01/11/2019)
 01/25/2019     22 Corporate Disclosure Statement by Juul Labs, Inc. identifying Other Affiliate
                   Altria Group, Inc. for Juul Labs, Inc. (Kaskel, Jonathan) (Entered: 01/25/2019)
 02/06/2019     23 NOTICE by Juul Labs, Inc. re 19 Reply to Response to Motion, 15 Defendant's
                   MOTION to Transfer or Stay re 12 Order Referring Case to Magistrate Judge,,
                   Notice of Court Practice,, Set/Reset Deadlines, (Attachments: # 1 Exhibit
                   Consolidated Amended Class Action Complaint (Corrected), # 2 Exhibit
                   Appendix A (Corrected), # 3 Exhibit Appendix B (Dkt. 81-2), # 4 Exhibit
                   Appendix C (Dkt. 81-3 & 81-4), # 5 Exhibit Appendix D (Dkt. 81-5), # 6
                   Exhibit Appendix E (Dkt. 81-6), # 7 Exhibit Appendix F (Corrected) (Dkt.
                   82-3)) (LeMieux, George) (Entered: 02/06/2019)
 04/23/2019     24 Notification of Ninety Days Expiring by Juul Labs, Inc. re 15 Defendant's
                   MOTION to Transfer or Stay re 12 Order Referring Case to Magistrate Judge,,
                   Notice of Court Practice,, Set/Reset Deadlines, filed by Juul Labs, Inc.
                   (LeMieux, George) (Entered: 04/23/2019)
 04/23/2019     25 ORDER granting 15 Defendant's Motion to Transfer this action to the Northern
                   District of California. Signed by Magistrate Judge Edwin G. Torres on
                   4/23/2019. See attached document for full details. (js02) (Entered: 04/23/2019)
 05/01/2019     26 PAPERLESS Administrative Order: Pursuant to the Court's Order 25
                   Transferring this Action to the Northern District of California, and as the time to
                   file notice of the intent to appeal that Order under 28 U.S.C. s. 636 has now
                   passed, the Clerk is hereby DIRECTED to TRANSFER this action and CLOSE
                   the pending action in this District.




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?395549829612354-L_1_0-1                      7/29/2019
CAND-ECF                                                                                     Page 5 of 6
              Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 6 of 34


                    Signed by Magistrate Judge Edwin G. Torres on 5/1/2019. (EGT) (Entered:
                    05/01/2019)
 05/07/2019     28 Initial Case Management Scheduling Order with ADR Deadlines: Case
                   Management Statement due by 8/1/2019. Initial Case Management
                   Conference set for 8/8/2019 01:30 PM in San Francisco, Courtroom F, 15th
                   Floor. (slhS, COURT STAFF) (Filed on 5/7/2019) (Entered: 05/08/2019)
 05/08/2019     27 Case transferred in from District of Florida Southern; Case Number 1:18-cv-
                   25005. Original file certified copy of transfer order and docket sheet received.
                   (Entered: 05/08/2019)
 05/09/2019     29 CLERK'S NOTICE Re: Consent or Declination: Plaintiff and Defendant shall
                   file a consent or declination to proceed before a magistrate judge. by
                   5/23/2019.Note that any party is free to withhold consent to proceed before a
                   magistrate judge without adverse substantive consequences. The forms are
                   available at: http://cand.uscourts.gov/civilforms. (ahm, COURT STAFF) (Filed
                   on 5/9/2019) (Entered: 05/09/2019)
 05/23/2019     30 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by
                   JUUL Labs, Inc... (Schwing, Austin) (Filed on 5/23/2019) (Entered: 05/23/2019)
 05/30/2019     31 CONSENT/DECLINATION to Proceed Before a US Magistrate Judge by
                   Sabrina Zampa.. (Yanchunis, John) (Filed on 5/30/2019) (Entered: 05/30/2019)
 05/31/2019     32 CLERK'S NOTICE OF IMPENDING REASSIGNMENT TO A U.S.
                   DISTRICT COURT JUDGE: The Clerk of this Court will now randomly
                   reassign this case to a District Judge because either (1) a party has not consented
                   to the jurisdiction of a Magistrate Judge, or (2) time is of the essence in deciding
                   a pending judicial action for which the necessary consents to Magistrate Judge
                   jurisdiction have not been secured. You will be informed by separate notice of
                   the district judge to whom this case is reassigned.

                    ALL HEARING DATES PRESENTLY SCHEDULED BEFORE THE
                    CURRENT MAGISTRATE JUDGE ARE VACATED AND SHOULD BE RE-
                    NOTICED FOR HEARING BEFORE THE JUDGE TO WHOM THIS CASE
                    IS REASSIGNED.

                    This is a text only docket entry; there is no document associated with this notice.
                    (ahm, COURT STAFF) (Filed on 5/31/2019) (Entered: 05/31/2019)
 05/31/2019     33 ORDER, Case Reassigned using a proportionate, random, and blind system
                   pursuant to General Order No. 44 to Judge Edward M. Chen for all further
                   proceedings. Magistrate Judge Jacqueline Scott Corley no longer assigned
                   to the case. Notice: The assigned judge participates in the Cameras in the
                   Courtroom Pilot Project. See General Order No. 65 and
                   http://cand.uscourts.gov/cameras.. Signed by The Clerk on 5/31/19.
                   (Attachments: # 1 Notice of Eligibility for Video Recording)(haS, COURT
                   STAFF) (Filed on 5/31/2019) (Entered: 05/31/2019)
 05/31/2019     34 CASE MANAGEMENT CONFERENCE ORDER IN REASSIGNED
                   CASE: Initial Case Management Conference set for 8/22/2019 09:30 AM in
                   San Francisco, Courtroom 05, 17th Floor. Joint Case Management



https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?395549829612354-L_1_0-1                       7/29/2019
CAND-ECF                                                                                 Page 6 of 6
              Case MDL No. 2913 Document 1-13 Filed 07/29/19 Page 7 of 34


                    Statement due by 8/15/2019. Signed by Judge Edward M. Chen on
                    5/31/2019. (afmS, COURT STAFF) (Filed on 5/31/2019) (Entered:
                    05/31/2019)
 06/19/2019     35 Case reassigned to Judge William H. Orrick pursuant to related case order.
                   Judge Edward M. Chen no longer assigned to the case. Notice: The assigned
                   judge participates in the Cameras in the Courtroom Pilot Project. See General
                   Order No. 65 and http://cand.uscourts.gov/cameras. (srnS, COURT STAFF)
                   (Filed on 6/19/2019) (Entered: 06/19/2019)



                                     PACER Service Center
                                        Transaction Receipt
                                          07/29/2019 08:29:07
                    PACER                                   Client      46522-
                                 gd0026LA:2553426:4036719
                    Login:                                  Code:       00004
                                                            Search      3:19-cv-
                    Description: Docket Report
                                                            Criteria:   02466-WHO
                    Billable
                                 4                          Cost:       0.40
                    Pages:




https://ecf.cand.uscourts.gov/cgi-bin/DktRpt.pl?395549829612354-L_1_0-1                   7/29/2019
              Case
                Case
                   3:19-cv-02466-WHO
                     MDL No. 2913 Document
                                     Document
                                           1-131-4Filed
                                                     Filed
                                                         07/29/19
                                                           11/30/18Page
                                                                     Page
                                                                        8 of
                                                                          2 of
                                                                             3428
Filing# 80362980 E-Filed 11/05/2018 07: 16: 19 PM



                                        IN TIIE CIRCUIT COURT
                                     ELEVENTH JUDICIAL CIRCUIT
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        SABRINA ZAMPA, individually, and as
        guardian of her minor children J.M., a minor,                rg~31-s'O~CAO        1
        and J.M., a minor, on behalf of themselves and   Case No.:
        those similarly situated,                        Division:

                                       Plaintiff,        CLASS ACTION COMPLAINT
                                                         CLASS REPRESENTATION
        V.
                                                         DEMAND FOR JURY TRIAL
        JUUL LABS, INC., a Delaware corporation
        f/k/a PAX LABS, INC. f/k/a PLOOM
        PRODUCTS, INC., and PAX LABS, INC., a
        Delaware corporation f/k/a/ PAX LABS
        (DEUX), INC.,

                                       Defendants.

                              COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiff, SABRINA ZAMPA, individually, and as legal guardian for her minor children

        J.M.-1 and J.M.-2 ("Plaintiffs"), by and through their undersigned counsel, bring this class

        action complaint against Defendants, JUUL LABS, INC., a Delaware corporation formerly

        known as PAX LABS, INC., formerly known as PLOOM PRODUCTS, INC. (hereinafter

        "JUUL"), and PAX LABS, INC., a Delaware corporation formerly known as PAX LABS

        (DEUX), INC. (hereinafter "PAX") (and collectively, "Defendants"), on behalf of themselves

        and those similarly situated, and allege:

                                                INTRODUCTION

               1.      This is a class action complaint by Florida residents against Defendants for false

        advertising, violations of Florida's Deceptive and Unfair Trade Practices Act ("FDUTPA"),

        fraud, unjust enrichment, failure to warn, negligence, and negligence per se. The following
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                9 of
                                                                  3 of
                                                                     3428




allegations are based upon personal knowledge with respect to themselves and on information

and belief derived therefrom, among other things, investigation of counsel and review of public

documents as to all other matters.

                                JURISDICTION AND VENUE

       2.      This is an action for damages in excess of this Court's minimum jurisdictional

limits of Fifteen Thousand Dollars ($15,000.00), exclusive of interest and costs.

       3.      At all times material to this Complaint, Plaintiffs were and are residents of Miami,

Miami-Dade County, Florida.

       4.      At all times material to this Complaint, JUUL was and is a foreign corporation

authorized to conduct business in the State of Florida, and engaged in continuous and substantial

business in the State of Florida, including Miami-Dade County.

       5.      At all times material to this Complaint, PAX was and is a foreign corporation

authorized to conduct business in the State of Florida, and engaged in continuous and substantial

business in the State of Florida, including Miami-Dade County.

       6.      Jurisdiction and venue are proper in Miami-Dade County, Florida, because both

JUUL and PAX sold the products that caused injury to Plaintiffs in Miami-Dade County, Florida.

                                           PARTIES

A.     Plaintiffs

       7.      J.M.-1, and his mother and natural guardian, Sabrina Zampa ("Zampa"), are and

at all times relevant were, individuals and residents of Miami, Miami-Dade County, Florida.

Presently 16 years-old, J.M.-1 began using JUUL vaping products, or "JUULing," in middle

school. J.M.-1 made his first purchase of JUUL products from the online JUUL store, and was

able to even though he was underage. When he first tried a JUUL product, J.M.- I was not aware
      Case
       Case3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4
                                         Filed
                                             Filed
                                                07/29/19
                                                   11/30/18
                                                          Page
                                                            Page
                                                               10 4
                                                                  ofof
                                                                     3428




that JUUL contained nicotine, how much nicotine a JUUL contained, or that the JUUL had

specifically been developed to maximize the narcotic and, hence, addictive effects of nicotine.

Nor was J.M.-1 aware of the other additives in JUUL products and the health consequences of

those additives. At the age of 16, J.M.-1 has spent at least hundreds of dollars on JUULpods.

J.M.-1 began purchasing the JUULpod replacements through PostMates because J.M.-1 could

receive the replacements without producing identification and proof of age.

       8.      J.M.-2, and his mother and natural guardian, Zamba, are and at all times relevant

were, individuals and residents of Miami, Miami-Dade County, Florida. Presently 14 years-old,

J.M.-2 began "JUULing" in middle school. When he first tried a JUUL, J.M.-2 was not aware

that JUUL contained nicotine, how much nicotine a JUUL contained, or that the JUUL had

specifically been developed to maximize the narcotic and, hence, addictive effects of nicotine.

Nor was J.M.-2 aware of the other additives in JUUL products and the health consequences of

those additives. At the age of 14, J.M.-2 has spent at least hundreds of dollars on JUULpods.

J.M.-2 began purchasing the JUULpod replacements through Post Mates because J.M.-2 could

receive the replacements without producing identification and proof of age.

       9.      J.M.-1 and J.M.-2 have both attempted to reduce or quit their use of JUUL

products, without success. When they do attempt reduction or cessation, they suffer headaches

and other ill effects, causing them to continue the use of JUUL products. These conditions and

the addictive nature of JUUL products have impaired their ability to reduce and cease the use of

nicotine delivery products, and to date they have been unable to cease use thereof.

       10.     J.M.-1 and J.M.-2 were both intrigued with JUUL's products because of the

branding and more particularly the flavors-specifically, JUUL's "limited edition cool

cucumber." They both have used JUUL products because of the attractive flavors JUUL uses to
      Case
       Case3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4
                                         Filed
                                             Filed
                                                07/29/19
                                                   11/30/18
                                                          Page
                                                            Page
                                                               11 5
                                                                  ofof
                                                                     3428




market and sell their JUUL products.

       11.    Zampa first discovered her sons' JUUL in August 2017. When Zampa discovered

her sons' JUUL devices, she initially thought they were USB drives for her sons' computer due

to the design and layout of the JUUL device. When she inquired with her sons about the JUUL

device, Zampa realized what she thought was a USB drive was actually a JUUL device, and her

sons had been consuming harmful amounts of nicotine since middle school, and were using Post

Mates and other methods to obtain JUULpods without presenting identification and proof of age.

       12.    Because her sons constantly used JUUL products for years at such young ages,

Zampa is concerned about future health complications associated with the prolonged

consumption of nicotine and other additives in JUUL products by minors, including her sons.

Zampa, with her minor sons, claims the cost of diagnostic testing for the early detection of

illness, disease, and disease process, the cost of nicotine use cessation programs, and other

remedies on behalf of her minor children and the class.

B.     Defendants

       13.    JUUL Labs, Inc., is a Delaware corporation with its principal address at 560 20th

Street, San Francisco, CA 94107. JUUL was originally authorized to do business in Florida on

August 16, 2013, under the name Ploom Products, Inc., and changed its name from Ploom

Products, Inc., to PAX Labs, Inc., on February 11, 2015, and changed its name from PAX Labs,

Inc., to JUUL Labs, Inc., on June 30, 2017. Any and all allegations toward JUUL are inclusive of

JUUL in its prior form as either Ploom Products, Inc. (from August 16, 2013, through February

11, 2015), or PAX Labs, Inc. (from February 11, 2015, through June 30, 2017).

       14.     PAX Labs, Inc., is a Delaware corporation with its principal address at 660

Alabama Street, San Francisco, CA 94110. PAX originally applied to do business in Florida on
      Case
       Case3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4
                                         Filed
                                             Filed
                                                07/29/19
                                                   11/30/18
                                                          Page
                                                            Page
                                                               12 6
                                                                  ofof
                                                                     3428




November 13, 2017, and filed a Foreign Profit Corporation Annual Report with the Florida

Secretary of State on May 18, 2018.

       15.     At all relevant times alleged herein, each Defendant was an agent, servant,

representative, officer, director, partner, or employee of the other Defendant and, in performing

the conduct complained of herein, was acting within the scope and course of its authority as such

an agent, servant, representative, officer, director, partner, or employee, and with the permission

and consent of each other Defendant.

       16.     At all relevant times alleged herein, each Defendant was a member of, and

engaged in, a joint venture, partnership, and common enterprise, and acted within the course and

scope of, and in pursuit of, said joint venture, partnership, and common enterprise.

       17.     At all relevant times alleged herein, each Defendant ratified each and every act or

omission complained of herein.

       18.     At all relevant times alleged herein, the acts and omissions of each Defendant

concurred and contributed to the various acts and omissions of the other Defendants in

proximately causing the injuries and damages alleged herein.

                                 GENERAL ALLEGATIONS

       19.     Defendants falsely and deceptively advertise JUUL e-cigarettes and JUULpods to

Florida residents in unfair, unlawful, and fraudulent ways, especially marketing those products as

safe, candy-like products to which minors are attracted, when they in fact contain more potent

doses of nicotine than cigarettes, which makes them particularly addictive. Defendants failed to

disclose myriad health problems that are likely to occur from the use of Defendants' products,

including: increased risk of heart disease and stroke; changes in brain functionality that lead to

changes in behavior, respiratory illness, increased susceptibility to anxiety, depression and other
       Case
        Case3:19-cv-02466-WHO
              MDL No. 2913 Document
                              Document
                                    1-131-4
                                          Filed
                                              Filed
                                                 07/29/19
                                                    11/30/18
                                                           Page
                                                             Page
                                                                13 7
                                                                   ofof
                                                                      3428




addictions; long-term nicotine addiction; decreased functionality of the immune and endocrine

systems; heightened risk of cancer; and negative effects on fertility. 1 Defendants aimed their

marketing efforts toward children and minors especially, utilizing sophisticated marketing

campaigns and mechanisms, and designed their JUUL products to be deliverable through third-

party vendors such as Post Mates and other companies that do not require proof of identification

upon delivery through the postal service and other methods.

           20.   Released in 2015, 2 JUUL is now a leading e-cigarette manufacturer and seller in

the e-cigarette market in the United States. JUUL e-cigarettes' patented nicotine formulation is

more addictive than its competitors, including the most potent and popular cigarettes on the

market. Instead of disclosing addictive nature and nicotine formulation to consumers, JUUL

launched a multi-million dollar marketing campaign targeting children and minors in an effort to

brand the JUUL e-cigarette as a fashion accessory sold in "limited edition" colors and candy-like
           3
flavors.

           21.   As one of the engineers who invented the JUUL e-cigarette stated: "We don't

think a lot about addiction here because we're not trying to design a cessation product at all ...

anything about health is not on our mind." 1 Defendants' website (http://www.iuulvapor.com)

touts the JUUL e-cigarette as "the i-Phone of E-cigs," thereby framing them as a cool,

fashionable item to own and use, especially for children and minors.




    See Mishra, A, et al., Harmful Effects of Nicotine, Indian J. Med. Paediatr. Oncol., 36(1):24-31 (Jan-Mar.
    2015), available at https://www.ncbi.nlmnih.gov/pmc/articles/PMC4363846
2
    Nitasha Tiku, Startup behind the Lambo of Vaporizers just Launched an Intelligent e-Cigarette, The Verge
    (April 21, 2015), available at https://www.theverge.com/2015/4/21/8458629/pax-labs-e-cigarette-juul
3
    Susan Weisman, JD, JUUL Electronic Cigarette's Popularity with Youth & Young Adults, Public Health Law
    Center (April 26, 2018), available at http://www.publichealthlawcenter.org/sites/default/files/JUUL-Webinar-
    Slides-Apr262018.pdf
       Case
        Case3:19-cv-02466-WHO
              MDL No. 2913 Document
                              Document
                                    1-131-4
                                          Filed
                                              Filed
                                                 07/29/19
                                                    11/30/18
                                                           Page
                                                             Page
                                                                14 8
                                                                   ofof
                                                                      3428




        22.     Defendants advertise and market the JUUL and JUULpods in a variety of bright

colors, with the nicotine pods advertised and marketed in child- and minor-focused flavors such

as "cool mint," "creme brulee," "mango," "fruit medley," and "limited edition cool cucumber."

Defendants' JUUL e-cigarettes are more effective at delivering nicotine into the bloodstream

than cigarettes, and their pre-filled cartridges of nicotine solution, called "JUULpods," contain

three times more nicotine than the legal limit in the European Union. As a result, Defendants'

products deliver more highly addictive nicotine into the bloodstream at a faster rate than

cigarettes.

        23.     Defendants have aggressively engaged in child- and minor-based marketing to

target users who like the taste of candy, as evidenced by their use of child- and minor-friendly

flavors. Defendant paired these addictive aspects with an advertising campaign concentrating on

bright, attractive images of young people, thereby framing JUUL as product for hip, young users.

JUUL's efforts have resulted in meteoric growth-more than a 700% increase in 2017 alone.

Defendants' marketing campaigns (e.g., attractive flavors and young actors) has resulted in rising

concern among parents, physicians, and school administrators who have seen a dramatic increase

in use among children and minors alike.

        24.     In 2011, less than 2% of U.S. high school students reported using e-cigarettes in

the previous month, but by 2015 that percentage had increased to 16%. The number of high-

school students who used e-cigarettes in the 30 days before September 2018 had risen roughly

75% since 2017. 4 According to a Wall Street Journal Survey, the most common reasons for

vaping were for the flavors, and because minors think it is "cool." Id. The evidence is clear

4
    McKay and Maloney, Youth Vaping has Soared in 2018, New Data Shows, The Wall Street Journal (Sep. 21,
    2018), available at https://www.wsi.com/articles/youth-vaping-has-soared-in-2018-new-data-show-
    l 53748 l 424'Jmod=searchresults&page= l&pos=2.
       Case
        Case3:19-cv-02466-WHO
              MDL No. 2913 Document
                              Document
                                    1-131-4
                                          Filed
                                              Filed
                                                 07/29/19
                                                    11/30/18
                                                           Page
                                                             Page
                                                                15 9
                                                                   ofof
                                                                      3428




that flavors play a key role in youth use of tobacco products, including e-cigarettes. 5

        25.        JUULpods continue to be marketed in child- and minor-friendly flavors, and in

the same addictive and unhealthy form, and without proper warnings and labelling and without

reasonable controls to limit their availability to minors. In fact, Defendants' products are

available to minors through Defendants' website which has sham restrictions on the age of use of

the site and age of purchase.

        26.        Defendants have thus employed an unfair and deceptive marketing approach.

Children and minors alike are targeted through sophisticated advertising campaigns, including

social media, with the child- and minor-friendly flavors and remnants of Defendants' prior

youth-focused multimillion dollar advertisement campaigns. Adolescent exposure to nicotine is
                                                                              6
associated with an increased risk of mood and attention problems.

        27.        According to the American Lung Association and its partners Juul is putting kids

at risk of nicotine addiction and threatens to undermine decades of progress in reducing youth
               7
tobacco use.

        28.        Defendants knew, and should have known, that the developing brain of children is
                                                                                    8
more susceptible to the harmful effects of nicotine, including addiction.

        29.        Under Florida law, a "nicotine dispensing device" means:

                   any product that employs an electronic, chemical, or mechanical
                   means to produce vapor from a nicotine product, including, but not

    Dr. Scott Gottlieb, Need for Immediate FDA Action to Protect Young People from JUUL Electronic Cigarettes
    (April 18, 2018), available at https://www.lurur.org(assets/documents/advocacy-archtve/partners-1etter-to-fda-
    re-juu1.pdf (last accessed October 31, 2018).
6
    Public Health Consequences of£-Cigarettes. National Academies of Sciences Engineering Medicine (Jan. 23,
    2018) available at http://nationalacademies.org/hmd/Reports/2018/public-health-consequences-of-e-
    cigarettes.aspx.
    Gottlieb, supra n.5.
    £-Cigarettes and Lung Health, American Lung Association, available at https://www.lung.org/stop-smoking/
    smoking-facts/e-cigarettes-and-lung-healthhtml (last accessed Oct. 31, 2018).
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                1610
                                                                   of of
                                                                      3428




               limited to, an electronic cigarette, electronic cigar, electronic
               cigarillo, electronic pipe, or other similar device or product, any
               replacement cartridge for such device, and any other container of
               nicotine in a solution or other form intended to be used with or
               within an electronic cigarette, electronic cigar, electronic cigarillo,
               electronic pipe, or other similar device or product.

Fla. Stat. § 877.112(1)(a) (2018). The JUUL products that minor plaintiffs and other resident

minors of Florida use are nicotine dispensing devices under Florida law.

       30.     Under Florida law, a "nicotine product" is defined as "any product that contains

nicotine, including liquid nicotine that is intended for human consumption, whether inhaled,

chewed, absorbed, dissolved, or ingested by any means." Fla. Stat. § 877.112(1)(b) (2018). The

JUUL products that minor plaintiffs and other resident minors of Florida use are nicotine

products under Florida law.

       31.     Under Florida law, it is "unlawful to sell, deliver, barter, furnish, or give, directly

or indirectly, to any person who is under 18 years of age, any nicotine product or a nicotine

dispensing device." Fla. Stat. § 877.112(2). Defendants have sold, delivered, bartered, furnished,

or given, directly or indirectly, nicotine products and nicotine dispensing devices to Florida

residents under 18 years of age.

                       CLASS REPRESENTATION ALLEGATIONS

       32.     Plaintiffs bring this action against Defendants on behalf of themselves and all

others similarly situated, as a class action pursuant to Rule 1.220 of the Florida Rules of Civil

Procedure. The proposed class is defined as follows:

               All residents of Florida who, at the time of their use of JUUL
               products, were under the age of 18, and who procured and used
               JUUL products (the "Class").
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                1711
                                                                   of of
                                                                      3428




        33.    Plaintiff Zampa brings this action against Defendants on behalf of herself and all

others similarly situated, as a class action pursuant to Rule 1.220 of the Florida Rules of Civil

Procedure. The proposed class is defined as follows:

               All legal guardians of all residents of Florida who, at the time of
               their use of JUUL products, were under the age of 18, and who
               procured and used JUUL products (the "Guardian Class").

        34.    Plaintiffs reserve the right to propose subclasses or narrow of the above class

definitions, based on the evidence adduced in discovery, or as necessary and appropriate.

        35.    This action has been brought and may properly be maintained as a class action

against the Defendants pursuant to the provisions of Rule 1.220 of the Florida Rules of Civil

Procedures because there is a well-defined community of interest in the litigation and the

proposed class is easily ascertainable.

        36.    Numerosity: Plaintiffs are not aware of the exact size of the Class, but the class is

imposed of more than 500 persons. The people in the Class are so numerous that the joinder of

each member is impracticable and the disposition of their claims in a class action rather than in

individual actions will benefit the parties and the courts.

       37.     Commonality and Predominance: This action involves common questions of

law and fact to the Class because each Class Member's claim derives from the false, deceptive,

unlawful, and/or unfair statements and omissions that led Class Members to believe that: (a)

JUUL E-cigarettes and JUULpods were less addictive than traditional cigarettes; (b) JUUL

products could be used without negative health consequences, and (c) they would be able to stop

using and purchasing JUUL products "anytime." Class Member claims also derive from common

questions of law and fact related to JUUL products falsely advertised as non-addictive. The

common questions of law and fact predominate over individual questions, as proof of a common
     Case
       Case
          3:19-cv-02466-WHO
            MDL No. 2913 Document
                            Document
                                  1-131-4Filed
                                            Filed
                                                07/29/19
                                                  11/30/18Page
                                                            Page
                                                               1812
                                                                  of of
                                                                     3428




or single set of facts will establish the right of each Class Member to recover. Among the

questions oflaw and fact common to the class are:

       a.     Whether Defendants' advertising and marketing regarding the JUUL e-cigarette

              and JUULpods were likely to deceive Class Members;

       b.     Whether Defendants' advertising and marketing regarding the JUUL e-cigarette

              and JUULpods were unfair to Class Members;

       c.     Whether Defendants intentionally omitted material information from their

              advertising and marketing materials;

       d.     Whether Defendants unfairly, unlawfully, and/or deceptively induced Class

              Members to purchase JUUL e-cigarettes and/or JUULpods using the promise that

              they would be able to stop purchasing JUULpods "anytime";

       e.     Whether Defendants unfairly, unlawfully, and/or deceptively induced Class

              Members to purchase JUUL e-cigarettes and/or JUULpods by representing they

              were less addictive than traditional cigarettes;

       f.     Whether Defendants unfairly, unlawfully, and/or deceptively induced Class

              Members to purchase JUUL e-cigarettes and/or JUULpods by falsely representing

              that Class Members would not suffer negative health consequences;

       g.     Whether Defendants engaged in the alleged conduct knowingly, recklessly, or

              negligently;

       h.     The amount of revenues and profits Defendants received and/or the amount of

              monies or other obligations lost by Class Members as a result of such

              wrongdoing;

       1.     Whether Class Members are entitled to injunctive and other equitable relief and, if
     Case
       Case
          3:19-cv-02466-WHO
            MDL No. 2913 Document
                            Document
                                  1-131-4Filed
                                            Filed
                                                07/29/19
                                                  11/30/18Page
                                                            Page
                                                               1913
                                                                  of of
                                                                     3428




               so, what is the nature of such relief; and

       J.      Whether Class Members are entitled to payment of actual, incidental,

               consequential, exemplary, and/or statutory damages plus interest thereon, and if

               so, the nature of such relief.

       38.     Typicality: Plaintiffs' claims are typical of the Class Members'1 claims because,

among other things, Plaintiffs and the Class Members were injured through Defendants'

substantially uniform misconduct. Plaintiffs are advancing the same claims and legal theories on

behalf of themselves and the Class Members, and there are no defenses that are unique to

Plaintiffs' claims. Plaintiffs' and the Class Members' claims arise from the same operative facts

and are based on the same legal theories.

       39.     Adequacy: Plaintiffs are adequate representatives of the Nationwide Class

because their interests do not conflict with the interests of the other class members they seek to

represent; Plaintiffs have retained counsel competent and experienced in complex class action

litigation; and Plaintiffs will prosecute this action vigorously. The Class members' interests will

be fairly and adequately protected by Plaintiffs and their counsel.

       40.     Superiority: A class action is superior to any other available means for the fair

and efficient adjudication of this controversy, and no unusual difficulties are likely to be

encountered in the management of this matter as a class action. The damages, harm, or other

financial detriment suffered individually by Plaintiffs and the Class Members are relatively small

compared to the burden and expense that would be required to litigate their claims on an

individual basis against Defendants, making it impracticable for the Class Members to

individually seek redress for Defendants' wrongful conduct. Even if the Class members could

afford individual litigation, the court system could not. Individualized litigation would create a
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2014
                                                                   of of
                                                                      3428




potential for inconsistent or contradictory judgments and increase the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court.

       41.     Injunctive and Declaratory Relief: Further, Defendant has acted or refused to

act on grounds generally applicable to the Class and, accordingly, final injunctive or

corresponding declaratory relief with regard to the Class Members as a whole is appropriate

under Rule l .220(b)(2) of the Florida Rules of Civil Procedure.

                                    CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
                                     (False Advertising)
                         (On Behalf of the Class and Guardian Class)

       42.     Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

in paragraphs 1 through 41 as though fully stated herein.

       43.     Since the release of JUUL in 2015, Defendants have made untrue, false,

deceptive, and/or misleading statements directed toward minors in connection with the

advertising and marketing of JUUL e-cigarettes and JUULpods in Florida.

       44.     Defendants have made false representations and statements that led reasonable

minor consumers susceptible to Defendants' advertising campaigns to believe that JUUL e-

cigarettes and JUULpods contain no nicotine, deliver less nicotine than cigarettes, or are no more

addictive than cigarettes. Defendants additionally withheld material information from minor

consumers regarding the addictiveness and other negative health consequences of JUUL e-

cigarettes and JUULpods.
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2115
                                                                   of of
                                                                      3428




        45.     Defendants knowingly engaged in these false, misleading, and deceptive

advertising and marketing practices to increase their profits. Accordingly, Defendants have

engaged in false advertising, as prohibited by Florida's Deceptive and Unfair Trade Practices Act

("FDUTP A"), Florida Statute Section 501.201, et seq.

        46.     Plaintiffs and Class Members, being unsophisticated minors susceptible to

Defendants' advertising campaigns, relied to their detriment on Defendants' false, misleading,

and deceptive advertising and marketing practices. Had Plaintiffs and Class Members been

adequately informed and not intentionally deceived by Defendants, they would not have

purchased a JUUL e-cigarette and JUULpods.

        47.     Plaintiffs and Class Members are entitled to full restitution of monies to restore all

amounts paid to and acquired by Defendants from Plaintiffs and Class Members by means ofthe

false, misleading, and deceptive advertising and marketing practices complained of herein, plus

interest thereon.

       48.     Plaintiffs seek, on behalf of themselves and Class Members, an injunction to

prohibit Defendants from continuing to engage in the false, misleading, and deceptive advertising

and marketing practices complained of herein in Florida.

       49.     Further Plaintiffs and Class Members seek: (1) a declaration that the above-

described practices constitute false, misleading, and deceptive advertising; and (2) injunctive

relief restraining Defendants from engaging in any such advertising and marketing practices in

the future in Florida. Such misconduct by Defendants, unless and until enjoined and restrained by

order of this Court, will continue to cause injury in fact to the general public of Florida and the

loss of money and property in that the Defendants will continue to violate the laws of Florida,

unless specifically ordered to comply with the same. This expectation of future violations will
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2216
                                                                   of of
                                                                      3428




require current and future minor consumers to repeatedly and continuously seek legal redress in

order to recover monies paid to Defendants to which Defendants are not entitled. Plaintiffs and

Class Members have no other adequate remedy at law to ensure future compliance with the

FDUTPA alleged to have been violated herein.

       50.     As a direct and proximate result of such actions, Plaintiffs and Class Members

have suffered, and continue to suffer, injury in fact and have lost money and/or property as a

result of such false, deceptive, and misleading advertising.

       51.     As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure have suffered increased risk of illness, disease or

disease process, requiring an award of the cost of a program for monitoring for detection of such

illness, disease process or disease. Early detection of illness, disease or disease process will

benefit Plaintiffs and Class Members.

       52.     As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure to an addictive substance have suffered the need

for tobacco education and cessation counseling, requiring an award of the cost of a program for

education and cessation.

       53.     In addition, Plaintiff Zampa and the Guardian Class members seek the cost of

diagnostic testing for the early detection of illness, disease, and disease process, the cost of

nicotine use cessation programs, and other remedies.
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2317
                                                                   of of
                                                                      3428




                                SECOND CAUSE OF ACTION
                                          (Fraud)
                                   (On Behalf of the Class)

          54.   Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

in paragraphs 1 through 41 as though fully stated herein.

          55.   Defendants fraudulently and deceptively sold JUUL products to Plaintiffs and

Class Members as not containing nicotine, non-addictive nicotine delivery systems, or less

addictive nicotine products than cigarettes, when Defendants knew it to be untrue.

          56.   Further, Defendants fraudulently and deceptively failed to disclose to Plaintiffs

and Class Members the highly-addictive nature of JUUL's use of nicotine salts, which made it

more difficult to cease purchasingJUULpod refills.

          57.   Further, Defendants fraudulently and deceptively convinced Plaintiffs and Class

Members they could cease purchasing JUULpods "anytime," when Defendants knew it to be

untrue.

          58.   Further, Defendants fraudulently and deceptively failed to disclose to Plaintiffs

and Class Members that the nicotine salts in JUULpods delivered nicotine at a much higher rate

than cigarettes, which was likely to make the nicotine addiction associated with JUUL products

stronger and more severe than that associated with cigarettes or even other E-cigarette products.

          59.   Each of these misrepresentations and omissions were material when made. In

particular, each instance of fraud, deceit, misrepresentation, and/or omission concerned material

facts that were essential to Plaintiffs' and Class Members' decisions whether to purchase a JUUL

e-cigarette and JUULpod.

          60.   Plaintiffs and Class Members detrimentally relied on Defendants' fraud, deceit,

misrepresentations, and/or omissions. Had Plaintiffs and Class Members been adequately
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2418
                                                                   of of
                                                                      3428




informed and not intentionally deceived by Defendants, they would have acted differently by,

without limitation: (1) not purchasing a JUUL E-cigarette or JUULpod; and (2) not subscribing

toDefendants' "autoship" service.

       61.     By and through such fraud, deceit, misrepresentations, and/or omissions,

Defendants intended to induce Plaintiffs and Class Members to detrimentally rely on the fraud,

deceit, misrepresentations, and/or omissions.

       62.     Plaintiffs and Class Members justifiably and reasonably relied on Defendants'

fraud, deceit, misrepresentations, and/or omissions, and, accordingly, were damaged by the

Defendants' actions.

       63.     As a direct and proximate result of Defendants' fraud, deceit, misrepresentations,

and/or omissions, Plaintiffs and Class Members have suffered damages in an amount equal to the

amount that Defendants charged them.

       64.     Defendants' conduct as described herein was willful and malicious and was

designed to maximize Defendants' profits even though Defendants knew that it would cause

damages to Plaintiffs and Class Members.

                               THIRD CAUSE OF ACTION
   (Violation of Florida's Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.203)
                                  (On Behalf of the Class)

       65.     Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

in paragraphs 1 through 41 as though fully stated herein.

       66.     Defendants have engaged, and continue to engage, in unfair, unlawful, and

deceptive trade practices in Florida by engaging in the unfair, unlawful, and deceptive business

practices outlined in this Class Action Complaint. In particular, Defendants have knowingly and

willfully engaged, and continue to engage in, unfair, unlawful, and deceptive trade practices by:
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2519
                                                                   of of
                                                                      3428




       a.     developing and marketing a product that contained nicotine levels far in excess of
              cigarettes with the intention of creating and fostering long-term addiction to JUUL
              products for minors to continue that addiction into adulthood;

       b.     falsely and deceptively marketing, advertising, and selling JUUL e-cigarettes and
              JUULpods by misrepresenting their nicotine content and nicotine
              pharmacokinetics, when in fact JUUL is likely to aggravate nicotine addiction;

       c.     falsely and deceptively marketing, advertising, and selling JUUL's "autoship"
              service for use in Florida as something consumers could cancel "anytime" without
              disclosing to consumers how addiction associated with use of JUUL e- cigarettes
              would interfere with their ability to cancel the JUULpod subscription;

       d.     creating advertising that lured minors into using JUUL e- cigarettes, and
              disseminating that advertising through unregulated social media platforms
              commonly used by most youth in the United States;

       e.     setting the price of JUULpods at an artificially low price that is intended to and
              does attract underage users to purchase JUUL products;

       f.     violating Section 877.112, Florida Statutes (2018), by selling, delivering,
              bartering, furnishing, and/or giving, directly or indirectly, nicotine dispensing
              devices (e.g., JUUL e-cigarettes) and nicotine products (e.g., JUULpods) to
              persons who, at the time of sale, were under 18 years of age;

       g.     violating Section 877.112(11 ), Florida Statutes (2018), by selling, permitting to be
              sold, offering for sale, and/or displaying for sale nicotine dispensing devices (e.g.,
              JUUL e-cigarettes) and nicotine products (e.g., JUULpods) by means of self-
              service merchandising via Post Mates and other retailers who offer JUUL
              products for direct retail consumer access and handling before purchase without
              the intervention or assistance of the retailer or the retailer's owner, employee, or
              agent by offering delivery without any form of proof of age;

       h.     violating Section 877.112(12), Florida Statutes (2018), by selling and/or
              delivering nicotine dispensing devices (e.g., JUUL e-cigarettes) and nicotine
              products (e.g., JUULpods); and

       1.     violating other legal standards set forth above.

       67.    Plaintiffs and Class Members relied to their detriment on Defendants' unfair,

unlawful, and deceptive business practices. Had Plaintiffs and Class Members been adequately

informed rather than intentionally deceived by Defendants, they would have acted differently by,
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2620
                                                                   of of
                                                                      3428




without limitation: (1) not purchasing a JUUL £-cigarette or JUULpod; and (2) not subscribing

to Defendants' "autoship" service.

       68.     Defendants engaged, and continue to engage, in these unfair practices to increase

their profits. Accordingly, Defendants have engaged in unlawful trade practices, as defined and

prohibited under FDUTP A.

       69.     Plaintiffs and Class Members are entitled to full restitution of monies to restore all

amounts paid to and acquired by Defendants from Plaintiffs and Class Members by means of the

unfair and/or deceptive trade practices complained of herein, plus interest thereon.

       70.     Plaintiffs seek, on behalf of themselves and Class Members, an injunction to

prohibit Defendants from continuing to engage in the unfair and deceptive advertising and

marketing practices complained of herein in Florida.

       71.     Further Plaintiffs and Class Members seek: (1) a declaration that the above-

described conduct constitutes unfair and deceptive trade practices; and (2) injunctive relief

restraining Defendants from engaging in any such unfair and deceptive practices in the future in

Florida. Such misconduct by Defendants, unless and until enjoined and restrained by order of this

Court, will continue to cause injury in fact to the general public of Florida and the loss of money

and property in that the Defendants will continue to violate the laws of Florida, unless

specifically ordered to comply with the same. This expectation of future violations will require

current and future minor consumers to repeatedly and continuously seek legal redress in order to

recover monies paid to Defendants to which Defendants are not entitled. Plaintiffs and Class

Members have no other adequate remedy at law to ensure future compliance with theFDUTPA

alleged to have been violated herein.

       72.     As a direct and proximate result of such actions, Plaintiffs and Class Members
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2721
                                                                   of of
                                                                      3428




have suffered, and continue to suffer, injury in fact and have lost money and/or property as a

result of such unfair and deceptive trade practices.

                                FOURTH CAUSE OF ACTION
                                    (Unjust Enrichment)
                                   (On Behalf of the Class)

       73.     Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

in paragraphs 1 through 41 as though fully stated herein.

       74.     By means of Defendants' wrongful conduct alleged herein, Defendants knowingly

sold JUUL e-cigarettes and JUULpods to Plaintiffs and Class Members in a manner that was

unfair, unconscionable, and oppressive. Specifically, Defendants engaged in advertising

campaigns and other unfair, unconscionable, and oppressive acts that resulted in the sale and

collection of monies from minors, which Defendants intended to occur.

       75.     Defendants knowingly received and retained wrongful benefits and funds from

Plaintiffs and Class Members. In so doing, Defendants acted with conscious disregard for the

rights of Plaintiffs and Class Members.

       76.     As a result of Defendants' wrongful conduct as alleged herein, Defendants have

been unjustly enriched at the expense of, and to the detriment of, Plaintiffs and Class Members.

       77.     Defendants' unjust enrichment resulted from the conduct alleged herein.

Specifically, Defendants knowingly marketed, sold to, and profited from minors' purchases of

JUUL nicotine dispensing devices and nicotine products.

       78.     It is inequitable for Defendants to be permitted to retain the benefits they received,

without justification, from selling JUUL nicotine dispensing devices and nicotine products to

Plaintiffs Class Members in an unfair, unconscionable, and oppressive manner. Defendants'

retention of such funds under such circumstances makes it inequitable, and constitutes unjust
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2822
                                                                   of of
                                                                      3428




enrichment.

       79.     The financial benefits Defendants derived rightfully belong to Plaintiffs and Class

Members. Defendants should be compelled to return in a common fund for the benefit of

Plaintiffs and Class Members all wrongful or inequitable proceeds received by them from the

sale of JUUL nicotine dispensing devices and nicotine products to minors.

       80.     Plaintiffs and members of the Classes have no adequate remedy at law.

                                  FIFTH CAUSE OF ACTION
                          (Strict Product Liability- Failure to Warn)
                         (On Behalf of the Class and Guardian Class)

       81.     Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

in paragraphs 1 through 41 as though fully stated herein.

       82.     Defendants manufactured, distributed and sold JUUL nicotine dispensing devices

and nicotine products.

       83.     Defendants were aware that the JUUL nicotine dispensing devices and nicotine

products had potential risks that were known and knowable in light of scientific and medical

knowledge that was generally accepted in the scientific community at the time of design,

manufacture, distribution, and sale of JUUL nicotine dispensing devices and nicotine products.

       84.     The use of JUUL nicotine dispensing devices and nicotine products presented a

substantial danger of causing nicotine addiction when minors used a JUUL nicotine dispensing

devices or nicotine products in an intended or reasonably foreseeable way.

       85.     Plaintiffs and Class Members could not recognize the potential risks of using a

JUUL nicotine dispensing devices and nicotine products because Defendants intentionally

downplayed, misrepresented, and/or failed to warn of the risks of nicotine content and addiction

that the JUUL nicotine dispensing devices and nicotine products posed.
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                2923
                                                                   of of
                                                                      3428




       86.     Defendants failed to adequately warn or instruct foreseeable users of JUUL

nicotine dispensing devices and nicotine products of the risks of nicotine addiction that their

JUUL nicotine dispensing devices and nicotine products posed.

       87.     Plaintiffs and Class Members were harmed by Defendants' failure to warn.

       88.     As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure have suffered increased risk of illness, disease or

disease process, requiring an award of the cost of a program for monitoring for detection of such

illness, disease process or disease. Early detection of illness, disease or disease process will

benefit Plaintiffs and Class Members.

       89.     As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure to an addictive substance have suffered the need

for tobacco education and cessation counseling, requiring an award of the cost of a program for

education and cessation.

       90.     Defendants' lack of sufficient instructions or warnings was a substantial factor in

causing harm to Plaintiffs and Class Members.

       91.     In addition, Plaintiff Zampa and the Guardian Class members seek the cost of

diagnostic testing for the early detection of illness, disease, and disease process, the cost of

nicotine use cessation programs, and other remedies.

                                 SIXTH CAUSE OF ACTION
                                           (Negligence)
                           (On Behalf of the Class and Guardian Class)

       92.     Plaintiffs repeat, reallege, and incorporate by reference the allegations contained
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                3024
                                                                   of of
                                                                      3428




in paragraphs 1 through 41 as though fully stated herein.

       93.     Upon marketing and offering for sale the JUUL products, Defendants had a duty

and owed a duty to Plaintiffs and Class members to exercise a degree of care a reasonable e-

cigarette manufacturer would exercise under like circumstances to ensure its products were not

sold to and/or used by minor Florida residents, including Plaintiffs and Class members.

       94.     Defendants knew that minor Florida residents, including Plaintiffs and Class

members, would be prone to purchase and/or try JUUL products.

       95.     Defendants breached their duty to minor Florida residents, including Plaintiffs

and Class members, by permitting their products to be sold to minor Florida residents, including

Plaintiffs and Class members, through their website and other online retailers such as PostMates

and others, wherein identification and proof of age was not required for purchase and acquisition

of the JUUL products.

       96.     Defendants breached their duty to minor Florida residents, including Plaintiffs

and Class members, by failing to adequately warn of the health hazards, particularly to minors,

of using the JUUL products, including the highly addictive nature and levels of the nicotine its

products delivered.

       97.     But for Defendants' duties and breaches thereof, Plaintiffs and Class members

(i.e., minor Florida residents) have been harmed.

       98.     As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure have suffered increased risk of illness, disease or

disease process, requiring an award of the cost of a program for monitoring for detection of such

illness, disease process or disease. Early detection of illness, disease or disease process will
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                3125
                                                                   of of
                                                                      3428




benefit Plaintiffs and Class Members.

        99.    As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure to an addictive substance have suffered the need

for tobacco education and cessation counseling, requiring an award of the cost of a program for

education and cessation.

        100.   Defendants' lack of sufficient instructions or warnings was a substantial factor in

causing harm to Plaintiffs and Class Members.

        101.   In addition, Plaintiff Zampa and the Guardian Class members seek the cost of

diagnostic testing for the early detection of illness, disease, and disease process, the cost of

nicotine use cessation programs, and other remedies.

                                SEVENTH CAUSE OF ACTION
                                       (Negligence Per Se)
                           (On Behalf of the Class and Guardian Class)

        102.   Plaintiffs repeat, reallege, and incorporate by reference the allegations contained

in paragraphs 1 through 41 as though fully stated herein.

        103.   The Florida Legislature enacted Section 877.112(2), Florida Statutes, to prevent

the "unlawful to s[ale], deliver[y], barter[ing], furnish[ing], or giv[ing], directly or indirectly, to

any person who is under 18 years of age [of] any nicotine product or a nicotine dispensing

device."

        104.   The Florida Legislature enacted Section 877.112, Florida Statutes, to protect the

public, and specifically minor Florida residents, from a public safety issue-namely, ingestion of

tobacco products by persons under the age of 18.

        105.   Plaintiffs and Class members are the class of individuals the Florida Legislature
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                3226
                                                                   of of
                                                                      3428




sought to protect through enactment of Section 877.122, Florida Statutes.

        106.   Plaintiffs' and Class members' injuries and damages are the injuries and damages

the Florida Legislature sought to protect through enactment of Section 877.112, Florida Statutes.

        107.   Defendants' behavior as alleged above and herein violated Section 877.112,

Florida Statutes.

        108.   Defendants' violation of Section 877.112, Florida Statutes, caused the injuries and

damages to Plaintiffs and Class members.

       109.    As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure have suffered increased risk of illness, disease or

disease process, requiring an award of the cost of a program for monitoring for detection of such

illness, disease process or disease. Early detection of illness, disease or disease process will

benefit Plaintiffs and Class Members.

       110.    As a result of Defendants' conduct, minor Plaintiffs and Class Members have

been significantly exposed to toxic substances, including nicotine and nicotine delivery

additives, and have as a result of this exposure to an addictive substance have suffered the need

for tobacco education and cessation counseling, requiring an award of the cost of a program for

education and cessation.

       111.    Defendants' lack of sufficient instructions or warnings was a substantial factor in

causing harm to Plaintiffs and Class Members.

       112.    In addition, Plaintiff Zampa and the Guardian Class members seek the cost of

diagnostic testing for the early detection of illness, disease, and disease process, the cost of

nicotine use cessation programs, and other remedies.
      Case
        Case
           3:19-cv-02466-WHO
             MDL No. 2913 Document
                             Document
                                   1-131-4Filed
                                             Filed
                                                 07/29/19
                                                   11/30/18Page
                                                             Page
                                                                3327
                                                                   of of
                                                                      3428




                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class and Guardian

Class Members, respectfully request that this Court enter an Order:

       a.     Certifying the Florida Class, and appointing Plaintiffs as Class Representatives;

       b.     Finding that Defendants' conduct was negligent, deceptive, unfair, and unlawful

              as alleged herein;

       c.     Enjoining Defendants from engaging in further negligent, deceptive, unfair, and

              unlawful advertising as alleged herein;

       d.     Enjoining Defendants from engaging in further negligent, deceptive, unfair, and

              unlawful business practices as alleged herein;

       e.     Awarding Plaintiffs and Class Members actual, compensatory, and consequential

              damages;

       f.     Awarding Plaintiffs and Class Members statutory damages and penalties, as

              allowed by law;

       g.     Awarding Plaintiffs and Class Members restitution;

       h.     A monetary award of the cost of a program for diagnostic testing for the early

              detection of illness, disease, or disease process for class members who used mUL

              products underage users of the health effects and addictive nature of the mUL

              products, or in the alternative injunctive relief for the creation of a fund to do the

               same;

       1.     An monetary award of the cost of a nicotine use cessation program for class

               members who used JUUL products underage users of the health effects and

              addictive nature of the JUUL products, or in the alternative injunctive relief for
Case
  Case
     3:19-cv-02466-WHO
       MDL No. 2913 Document
                       Document
                             1-131-4Filed
                                       Filed
                                           07/29/19
                                             11/30/18Page
                                                       Page
                                                          3428
                                                             of of
                                                                3428




        the creation of a fund to do the same;

 J.     A monetary award of the cost of a public information campaign to warn underage

        users of the health effects and addictive nature of the JUUL products, or in the

        alternative injunctive relief for the creation of a fund to do the same.

 k.     Awarding Plaintiffs and Class Members pre-judgment and post-judgment interest;

 l.     Awarding Plaintiffs and Class Members reasonable attorneys' fees, costs, and

        expenses; and

 m.     Granting such other relief as the Court deems just and proper.

                            JURY TRIAL DEMANDED

 Plaintiffs demand a trial by jury of all claims in this Class Action Complaint so triable.

 Dated:November 5, 2018 By:                      Isl John A. Yanchunis
                                                 John A. Yanchunis
                                                 Ryan J. McGee
                                                 Jean S. Martin
                                                 (Pro Hae Vice to be submitted)
                                                 MORGAN & MORGAN
                                                 COMPLEX LITIGATION GROUP
                                                 201 N. Franklin Street, 7th Floor
                                                 Tampa, Florida 33602
                                                 Telephone: 8131223-5505
                                                 8131223-5402 (fax)
                                               .tvanchunis(a)ForThePeople.com
                                                rmcgee(a),ForThePeople. com
                                               jeanmartin(iilForThePeople. com

                                                 THE HANNON LAW FIRM, LLC
                                                 Kevin S. Hannon (pro hac vice to be
                                                 submitted)
                                                 1641 Downing Street
                                                 Denver, CO 80218
                                                 Tel: 303-861-8800
                                                 Email: khannon@hannonlaw.com
